Exhibit 10.2

December 20, 2013

Strictly Confidential & Personal

Mr. David Keleher

234 Cushing Road

Newmarket, NH 03857

 

  Re: Letter Agreement – Transaction Retention Bonus

Dear Dave:

As you know, Dynamics Research Corporation (the “Corporation”) is currently
contemplating strategic alternatives involving potential business combinations
pursuant to a process designated as Project Leader. You have been and will
continue to be instrumental in a successful consummation of a transaction
resulting from Project Leader (the “Transaction”). In consideration of your
anticipated extraordinary efforts to be expended in connection with closing a
transaction resulting from Project Leader (the “Closing”), and to provide an
incentive for you to remain with the Corporation or its successor for a
transition period following the Closing, the Corporation is pleased to inform
you of its intention to award you a Special Transaction Success Bonus in an
amount of up to six hundred thousand dollars ($600,000) (the “Success Bonus”),
less all applicable federal, state, and local tax and withholdings.

Payment of the Success Bonus is conditioned on the Corporation’s determination
that the Closing is a result of the Project Leader process. If the Corporation
determines that any transaction is not the result of Project Leader process, or
if the Corporation determines to discontinue the Project Leader process prior to
any transaction, no Success Bonus will be payable to you. In no event will a
Success Bonus be paid if a Closing has not occurred on a Transaction by
December 31, 2014. I retain discretion to determine, prior to Closing, the exact
amount of your Success Bonus, up to the maximum set forth above.

The Corporation or its successor will pay you the Success Bonus in two equal
installments, each equal to one-half of the foregoing amount. The first
installment will be paid within five business days of the Closing of the
Transaction, provided that you remain an employee in good standing through the
Closing. The second installment will be paid on the next business day following
the six-month anniversary of the Closing, provided that you either (i) remain in
good standing as an employee of the Corporation or its successor through that
anniversary date or (ii) after the Closing and prior to that anniversary date
are involuntarily separated from service of the Company or its successor or
separate voluntarily due to Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:

(1) A material diminution in your base compensation;

(2) A change in the geographic location at which you must perform services of
more than 50 miles.



--------------------------------------------------------------------------------

For Good Reason to exist, you must provide notice to the Corporation or its
successor of the existence of any of the foregoing conditions within ninety
(90) days of the initial existence of the condition, and the Corporation shall
upon such notice shall have a period of thirty (30) days during which it may
remedy the condition (and upon such remedy Good Reason shall be deemed not to
have existed).

In the event it shall be determined that any payment(s) or distribution(s) by
the Corporation to or for your benefit (whether pursuant to the terms of this
Letter Agreement or otherwise) would result, under Section 280G of the Internal
Revenue Code of 1986 as amended from time-to-time (the “Code”), in a loss of tax
deduction to the Corporation or be subject to the excise tax imposed by
Section 4999 of the Code, then such payment(s) or distributions(s) shall be
reduced to the minimum degree necessary to avoid such loss of deductions and
application of such excise tax (or shall be eliminated, if no such reduction
would avoid such loss of deduction or application of such excise tax). Any such
reduction shall be made first from amounts that are not “nonqualified deferred
compensation” subject to Section 409A of the Code and, if such reduction is
insufficient to satisfy the preceding sentence, then from all the remainder of
such amounts pro rata.

You agree, prior to any public filing of a copy of this Agreement by the
Corporation, not to disclose or discuss the terms of this Letter Agreement to or
with anyone without the express and specific written permission of the
Corporation, it being acknowledged and agreed that the terms of this Letter
Agreement may be discussed with your spouse and your personal financial or legal
advisors (and, in each case, with such individuals only on a need-to-know
basis), and with no other persons, except as may be required by law.

 

Yours sincerely, DYNAMICS RESEARCH CORPORATION By:  

 /s/ James P. Regan

 

James P. Regan

Chairman, President and Chief Executive Officer

 

-2-



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

 /s/ David Keleher

David Keleher

December 20, 2013

Date

 

-3 -